Citation Nr: 1312361	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-44 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the original calculated amount of $16,350.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 1969 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Debt Management Center of the Department of Veterans Affairs (VA) in Fort Snelling, Minnesota.  The claim currently is under the jurisdiction of the VA Regional Office (RO) in Milwaukee, Wisconsin.  
 
The Veteran was originally scheduled for a hearing before the Board in September 2011, but the Veteran cancelled the hearing due to lack of transportation and health problems.


FINDINGS OF FACT

1.  In June 2000, the Veteran was granted non-service connected pension.

2.  In a September 2006 letter, the VA Pension Maintenance Center in Milwaukee, Wisconsin notified the Veteran that it had learned that he was in receipt of benefits from the Military Retirement Pay Center that put his annual income above the applicable pension limit and proposed to stop his compensation effective May 1, 2004; the Veteran was afforded 60 days to respond.

3.  In a November 2006 letter, the Pension Maintenance Center notified the Veteran that as he had not responded to the September 2006 letter that his pension benefits would be stopped, effective May 1, 2004; the letter notified the Veteran that this action would result in the overpayment of benefits and that the Veteran would be advised to the specific amount of benefits that had been overpaid and how the Veteran could repay the debt.

4.  By a December 2006 letter, VA informed the Veteran that an overpayment of $16,350 had been created and informed him of the right to request a waiver of recovery of the overpayment within 180 days from the date of the December 2006 notice of indebtedness. 

5.  The Veteran's request for waiver of recovery of the overpayment in question was received by VA in July 2010.

6.  The RO did not waive timely filing of the waiver for overpayment, and there is no evidence of physical or mental incapacity to warrant equitable tolling of the filing deadline.


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of non-service connected pension benefits was not timely.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2012); 38 C.F.R. § 1.963 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Duty to Notify and Assist
 
On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Pursuant to the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.

The Court of Appeals for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in waiver cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The Court noted that the statute at issue in such cases was found in chapter 53 of title 38 of the U.S. Code, and that the provisions of the VCAA were relevant to a different chapter of title 38.  Therefore, the VCAA is not for application in this matter.

With respect to the duty to assist, a review of the claims file indicates that all evidence necessary for an equitable disposition of the Veteran's appeal is of record.  Furthermore, neither the Veteran nor his representative has identified any pertinent outstanding records that have not been associated with the Veteran's claims file.  Accordingly, the Board will proceed with adjudication of his appeal. 

Timeliness of Application for Waiver

A request for waiver of recovery of indebtedness shall only be considered if made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b) (2012).

Preliminarily, the Board notes that neither the Veteran nor his representative has challenged the amount of the overpayment or the validity of the debt.  The Board does acknowledge that the Veteran has expressed concern regarding the remaining level of indebtedness, as he asserts that he has only been credited with remitting $50 per month, but that $77.50 is withdrawn from his check.  As this contention does not affect the amount of overpayment by VA or the validity of the underlying debt, these contentions will not be further considered in this appeal.  Relevant to this discussion, the Veteran has not denied that there was an actual overpayment of pension benefits as the result of his receipt of benefits from the Military Retirement Pay Center that put his annual income over the pension limit.  As such, the sole issue on appeal is whether his waiver of overpayment was filed in a timely manner.  In that regard, the Veteran asserts that he is entitled to a waiver of recovery of an overpayment in the amount of $16,350.  He argues that he should be granted a waiver due to "very low income and poor health."  

 In June 2000, the Veteran was granted non-service connected pension benefits.  In September 2006 the VA Pension Maintenance Center in Milwaukee, Wisconsin notified the Veteran that it had learned he was in receipt of benefits from the Military Retirement Pay Center that put his annual income above the applicable pension limit and proposed to stop his compensation effective May 1, 2004.  The Veteran was afforded 60 days to respond.  In a November 2006 letter, the Pension Maintenance Center notified the Veteran that as he had not responded to the September 2006 letter that his pension benefits would be stopped, effective May 1, 2004.  The letter also notified the Veteran that this action would result in the overpayment of benefits and that the Veteran would be advised to the specific amount of benefits that had been overpaid and how the Veteran could repay the debt.  By a December 4, 2006 letter, VA informed the Veteran that an overpayment of $16,350 had been created and informed him of the right to request a waiver of recovery of the overpayment within 180 days from the date of the December 4, 2006 notice of indebtedness. 

The Veteran's request for waiver of recovery of the overpayment in question was received by VA in July 2010.  On July 23, 2010, the Debt Management Center denied the Veteran's request, advising him that under 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b), his request for waiver consideration could not be accepted as it was not filed within 180 days of notification of the indebtedness.  The July 2010 determination indicated that the Veteran's request was received more than 180 days after the notification of indebtedness.  The Veteran properly and timely appealed the denial of his claim to the Board.

Following careful review of the evidence of record, the Board concludes that the Veteran's request for waiver of recovery of indebtedness in the amount of $16,350 must be denied.  

As noted above, a request for waiver of recovery of indebtedness shall only be considered if made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983 by VA to the debtor.  In this case, the Veteran clearly did not file a waiver of recovery of indebtedness within 180 days.  Moreover, there is no evidence or contention that the Veteran failed to receive the December 2006 letter notifying him of the amount of the debt and explaining how to appeal the decision if he disagreed.  This letter was sent to the address that the Veteran had previously provided to VA and that he indicated as recently as February 2011 continued to be his current address.  Therefore, the Board must presume that the Veteran received the December 2006 letter and was thereby properly notified of his right to request a waiver.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record).

Instead, the Veteran contends that he is entitled to a waiver of overpayment due to limited income and poor health.

In light of the Veteran's contentions, the Board has considered the doctrine of equitable tolling.  The doctrine of equitable tolling does not apply to jurisdictional requirements.  See Bowles v. Russell, 551 U.S. 205, 214 (2007) (holding that 38 U.S.C.A. § 7266(a) was a jurisdictional statute and therefore the Veterans Court did not have authority to equitably toll the time period for filing a notice of appeal).  The United States Supreme Court, however, subsequently issued its decision in Henderson v. Shinseki, 131 S. Ct. 1197 (Mar. 1, 2011) holding the 120-day period for appealing a Board decision to the Court of Appeals for Veterans Claims (Court) is not jurisdictional, but rather a claim processing rule that does not have jurisdictional consequences.  Id at 1205-6.  Similarly, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found equitable tolling may be proper in a case where because of mental illness a veteran filed with the Court an untimely Notice of Appeal (NOA) of a Board decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).

There is no precedence specifically indicating whether the time limit for filing a waiver of a debt after notification of the overpayment is jurisdictional (and thus subject to the equitable tolling doctrine), but the requirement that a Veteran file a timely waiver is so nearly analogous as to be indistinguishable from the requirement that an appellant file a Notice of Appeal.  Thus, the Board concludes equitable tolling must be considered.

Several cases provide guidance in how to apply the doctrine of equitable tolling to the filing of an appeal.  In Brandenberg v. Principi, 371 F.3d 1362 (Fed. Cir. 2004), the Federal Circuit explained that whether a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim.  Id at 1364.

In Barrett, 363 F.3d at 1321, the Court held equitable tolling may be proper in a case where because of mental illness a veteran filed an untimely appeal.  The Federal Circuit found that for equitable tolling to apply, the appellant must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  It was noted that a medical diagnosis alone or vague assertions of mental problems would not suffice.  Id.

In this case, the Board finds these circumstances inapplicable and, therefore, equitable tolling is not warranted here.  VA sent numerous letters to the Veteran in 2006 notifying him of the overpayment and his right to appeal any determination regarding the repayment of the debt incurred; yet, the Veteran failed to respond.  Indeed, the basis for the Veteran's waiver request, sent more than three years after the numerous 2006 notifications, was very low income and poor health.  Significantly, however, the Veteran's and wife's combined gross income as reported at the time of his request for waiver in 2010 was only slightly higher than in 2004 and 2005 and the couple's reported medical expenses were substantially similar.  Thus, there is no objective evidence that the Veteran's financial or health situation that permitted the filing of his claim for waiver of payment in 2010 was significantly better than in 2006, such that it would explain the Veteran's failure to file a timely appeal as directed in multiple contemporaneous letters.

In short, there simply is no evidence or argument that the Veteran was prevented from filing a waiver prior to 2010 because of significant mental or physical impairment rendering him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  Indeed, while the August 2010 statement from the Veteran's wife contended that he was wheelchair bound and required many medication, this condition did not prevent him from filing his claim in July 2010 or ultimately his substantive appeal in October 2010 or that his physical problems otherwise prevented him from filing a request for a waiver within 180 days of the December 2006 letter.

Again, in Brandenberg, the Federal Circuit explained that whether a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim. Brandenberg, 371 F.3d at 1364.  Brandenberg involved the filing of a notice of appeal of a Board decision to the Court with the incorrect body, a situation totally inconsistent with the facts of the case before the Board.  Id.  Mr. Brandenberg filed his notice of appeal of a Board decision to VA offices instead of the Veterans Court.  Id.  Similarly, in Henderson, the appellant timely filed his appeal, but incorrectly filed his appeal with the Board instead of with the Court.  See Henderson, 131 S. Ct. at 1197.

In this case, the evidence does not show and the Veteran does not claim any intent or attempt to appeal the overpayment prior to 2010.  Thus, the Board concludes the Veteran did not exercise due diligence in this case in preserving his legal rights or otherwise indicate an intention to appeal prior to 2010, over three and a half years after notice of the debt.  See Brandenberg, 371 F.3d at 1364.

For the reasons discussed above, the Board concludes equitable tolling is not warranted here.

Regrettably, the Board cannot reach the merits of the Veteran's claim seeking a waiver for overpayment because the Veteran did not timely file his application.  That is, the Veteran's claim was not submitted within 180 days of the date of notification of the debt.  Indeed, the Veteran filed his claim over three and a half years after notification of the debt.  Review of the claims file shows no documents which could be construed as a request for waiver prior to July 2010.  Thus, the Veteran's request for waiver of overpayment is not timely, and as a matter of law, must be denied.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the Veteran's request for a waiver of recovery of an overpayment of pension benefits in the original amount of $16,350 was not timely; the appeal is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


